DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Jae Hahn on 7/28/22.
The application has been amended as follows: 

Please cancel withdrawn claims 9 and 10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Nakatsuji (US Pat.: 5380692).  Nakatsuji describes various mixed oxides using 3-4 metals in the oxides (see abstract and col. 2, line 4-5, 25-26, 39-40, 54-55).  The elements can be: Ce (when the mixed oxide includes A2 , Bi (when the mixed oxide includes A1 ), V or W (when the mixed oxide includes C1 or C4) (see col. 2, formulas I, II, III or IV).  The support for all of these mixed oxides can include titania (col. 2, line 32).  None of the mixed oxides include all of these compounds however, particularly, not both V and W.
The method of making the mixed oxide does not match the claimed feature either.

Other similar documents include: Yang (CN 108201888).  This reference describes mixing titanium oxide and cerium by dissolving these precursors in an aqueous solution (description).  The compound includes bismuth (description).  The mixture is mixed at high speed until a solid “yellow turbid” suspension is made (description).  This is considered a precipitate.  The product is heat at the end (description).  This can be considered a drying step.
Yang does not describe including W and V.  Yang also does not describes using ultrasonic waves to mix the slurry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 28, 2022